


Exhibit 10.13

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Employment Agreement” or this
“Agreement”) is made and entered into effective as of the 25th day of February,
2016 (the “Effective Date”), by and between US ECOLOGY, INC., a Delaware
corporation (the “Company”), and MARIO ROMERO (“Executive”).  The Company and
Executive are sometimes collectively referred to herein as the “Parties,” and
individually, as a “Party.”

 

WHEREAS, the Parties desire to enter into this Agreement, to continue
Executive’s employment, on the terms and conditions hereinafter set forth, to
reflect, inter alia, Executive’s status as Executive Vice President of
Operations — Field and Industrial Services.

 

NOW, THEREFORE, in consideration of the premises, the mutual promises, covenants
and conditions herein contained and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties
hereto, intending to be legally bound hereby, agree as follows:

 

1.0.         Employment.

 

Section 1.01.         Employment. The Company hereby employs Executive, and
Executive hereby accepts employment with the Company, all upon the terms and
subject to the conditions set forth in this Employment Agreement, effective as
of the Effective Date first set forth above.

 

Section 1.02.         Term of Employment. The term of employment of Executive by
the Company pursuant to this Employment Agreement shall be for the period
commencing on the Effective Date and ending December 31, 2019 (the “Employment
Term”), or such earlier date that Executive’s employment is terminated in
accordance with the provisions of this Employment Agreement; provided, however,
that the Employment Term shall automatically renew for additional one year
periods if neither the Company nor Executive has notified the other in writing
of its or his intention not to renew this Employment Agreement on or before 60
days prior to the expiration of the Employment Term (including any
renewal(s) thereof).

 

Section 1.03.         Capacity and Duties. Executive is and shall be employed in
the capacity of Executive Vice President of Operations —Field and Industrial
Services of the Company and its subsidiaries and shall have such other duties,
responsibilities and authorities as may be assigned to him from time to time by
the President and Chief Executive Officer (“CEO”) or the Board of Directors of
the Company (the “Board”), which are not materially inconsistent with
Executive’s positions with the Company.  Except as otherwise herein provided,
Executive shall devote his entire business time, best efforts and attention to
promote and advance the business of the Company and its subsidiaries and to
perform diligently and faithfully all the duties, responsibilities and
obligations of Executive to be performed by him under this Employment
Agreement.  Upon termination of Employee’s employment for any reason, unless
otherwise requested by the Board, Employee will be deemed to have resigned from
the Board (and all other positions held at the Company and its affiliates)
voluntarily, without any further

 

1

--------------------------------------------------------------------------------


 

action by Employee, as of the end of Employee’s employment and Employee, at the
Board’s request, will execute any documents necessary to reflect his
resignation.

 

Section 1.04.         Place of Employment. Executive’s principal place of work
shall be the regional office of the Company, currently located in Livonia,
Michigan; provided, however, that the location of the Company and any of its
offices may be moved from time to time in the discretion of the Board.

 

Section 1.05.         No Other Employment. During the Term, Executive shall not
be employed in any other business activity, whether or not such activity is
pursued for gain, profit or other pecuniary advantage; provided, however, that
this restriction shall not be construed as preventing Executive from
(i) participating in charitable, civic, educational, professional, community or
industry affairs; (ii) sitting on one outside board of directors for a public or
private company that does not compete with the Company, with the prior
concurrence of the Board that the required time commitment with respect to such
position is acceptable; and (iii) investing his personal assets in a business
which does not compete with the Company or its subsidiaries or with any other
company or entity affiliated with the Company, where the form or manner of such
investment will not require services on the part of Executive in the operation
of the affairs of the business in which such investment is made and in which his
participation is solely that of a passive investor or advisor, so long as the
activities in clauses (i), (ii) and (iii), above, do not materially interfere
with the performance of Executive’s duties hereunder or create a potential
business conflict or the appearance thereof.

 

Section 1.06.         Adherence to Standards. Executive shall comply with the
written policies, standards, rules and regulations of the Company from time to
time established for all executive officers of the Company consistent with
Executive’s position and level of authority.

 

Section 1.07.         Review of Performance. The CEO shall periodically review
and evaluate with Executive his performance under this Employment Agreement.

 

2.0.         Compensation.

 

During the Employment Term, subject to all the terms and conditions of this
Employment Agreement and as compensation for all services to be rendered by
Executive hereunder, the Company shall pay to or provide Executive with the
following:

 

Section 2.01.         Base Salary. During the Employment Term, the Company shall
pay to Executive an annual base salary (“Base Salary”) in an amount not less
than Three Hundred Sixteen Thousand Five Hundred Dollars and No/100
($316,500.00).  Such Base Salary shall be payable in accordance with the regular
payroll practices and procedures of the Company.

 

Section 2.02.         Incentive Pay. Executive shall be eligible to participate
in any cash incentive or bonus plans of the Company which are in effect for
executives from time to time, including the annual cash incentive payment
opportunity granted to Executive under the Company’s Management Incentive Plan
(“MIP” and together with any other cash incentive or bonus plans of the Company,
the “Cash Incentive Plans”), subject to the terms and conditions

 

2

--------------------------------------------------------------------------------


 

thereof, at a minimum 60% of Base Salary (“Target Bonus”) at a 100% of MIP
target basis, which such MIP target shall be set annually by the Board. 
Anything to the contrary in this Agreement notwithstanding, the Company reserves
the right to modify or terminate any or all of its Cash Incentive Plans at any
time.  In the event of any inconsistency between the terms of this Employment
Agreement and the terms of any Cash Incentive Plan, the Cash Incentive Plan
shall govern and control.

 

Section 2.03.         Paid Time Off and Other Benefits. Executive shall be
entitled to five weeks Paid Time Off (“PTO”) per year, and shall have the right,
on the same basis as other members of senior management of the Company, to
participate in any and all employee benefit plans and programs of the Company,
including medical plans, insurance plans and other benefit plans and programs as
shall be, from time to time, in effect for executive employees and senior
management personnel of the Company. Such participation shall be subject to the
terms of the applicable plan documents, generally applicable Company policies
and the discretion of the Board or any administrative or other committee
provided for in, or contemplated by, each such plan or program.  Anything to the
contrary in this Agreement notwithstanding, the Company reserves the right to
modify or terminate such benefit plans and programs at any time.

 

Section 2.04.         Expenses. The Company shall reimburse Executive for all
reasonable, ordinary and necessary expenses including, but not limited to,
automobile and other business travel and customer and business entertainment
expenses incurred by him in connection with his employment in accordance with
the Company’s expense reimbursement policy; provided, however, Executive shall
render to the Company a complete and accurate accounting of all such expenses in
accordance with the substantiation requirements of the Internal Revenue Code of
1986, as amended (the “Code”).  Executive’s right to reimbursement hereunder may
not be liquidated or exchanged for any other benefit, the amount of expenses
eligible for reimbursement hereunder in a calendar year shall not affect the
amount of expenses eligible for reimbursement hereunder in any other calendar
year, and Executive shall be reimbursed for eligible expenses no later than the
close of the calendar year following the year in which Executive incurs the
applicable expense.

 

3.0.         Omitted

 

4.0.         Termination of Employment.

 

Section 4.01.         Termination of Employment. Executive’s employment and this
Employment Agreement may be terminated prior to expiration of the Employment
Term as follows (with the date of termination of Executive’s employment
hereunder being referred to hereinafter as the “Termination Date”):

 

(a)           By either Party by delivering 60 days’ prior written notice of
non-renewal as set forth in the Section 1.02 (Term of Employment);

 

(b)           Upon no less than 30 days’ written notice from the Company to
Executive at any time without Cause (as hereinafter defined) and other than due
to Executive’s death or Disability, subject to the provisions of Section 5.02
(Termination by the Company Without Cause or by the Executive For Good Reason);

 

3

--------------------------------------------------------------------------------


 

(c)           By the Company for Cause (as hereinafter defined) immediately upon
written notice stating the basis for such termination;

 

(d)           Due to the death or Disability (as hereinafter defined) of
Executive;

 

(e)           By Executive at any time with or without Good Reason (as
hereinafter defined) upon 30 days’ written notice from Executive to the Company
(or such shorter period) to which the Company may agree; and

 

(f)            Upon the mutual agreement of the Company and Executive.

 

Section 4.02.         Effect of Termination. In the event of termination of
Executive’s employment with the Company for any reason, or if Executive is
required by the Board, Executive agrees to resign, and shall automatically be
deemed to have resigned, from any offices (including any directorship) Executive
holds with the Company or any of its subsidiaries effective as of the
Termination Date or, if applicable, effective as of a date selected by the
Board.

 

5.0.         Payments and Benefits Upon Termination of Employment.

 

Section 5.01.         Termination by the Company For Cause or by the Executive
Without Good Reason. If Executive’s employment and this Employment Agreement are
terminated by the Company for Cause or by Executive without Good Reason, the
Company shall pay Executive the Accrued Obligations (as hereinafter defined)
(other than, however, any amounts due under any Cash Incentive Plan which shall
be forfeited pursuant to the terms of such plan), in a single, lump-sum payment
in accordance with applicable payroll laws but in no event longer than 45 days
following such termination.

 

Section 5.02.         Termination by the Company Without Cause or by the
Executive For Good Reason. If Executive’s employment and this Employment
Agreement are terminated by the Company without Cause or if Executive terminates
his employment and this Employment Agreement for Good Reason, the Company shall
pay Executive the Accrued Obligations in a single, lump-sum payment in
accordance with applicable payroll laws but in no event longer than 45 days
following such termination or, in the case of a Cash Incentive Plan payment,
according to the terms of such plan.  In addition, subject to Sections 6.0, 7.0
and 8.0, Executive shall be entitled to receive the following: (i) an amount
equal to the sum of two year’s Base Salary and two times Target Bonus
(“Severance Payment”) which shall be payable as provided below; (ii) continued
vesting of granted stock options and the continued right to exercise such stock
options following the Termination Date for the shorter of a period of one year
or the original expiration date of such option; (iii) continued vesting of
restricted stock and restricted stock unit grants for a period of one year
following the Termination Date (in the case of unvested restricted stock or
unvested restricted stock units subject to “cliff” vesting, the number of shares
or units in which the Executive shall vest shall be calculated based on a period
from the start of the vesting period to the first anniversary of the Termination
Date, as a percentage of the total vesting period); (iv) continued vesting of
performance stock units for a period of one year following the Terminations Date

 

4

--------------------------------------------------------------------------------


 

with payment calculated based on a period from the start of the performance
period to the Termination Date, as a percentage of the total performance
period); and (v) continued medical, hospitalization, life insurance and
disability benefits to which Executive was entitled at the Termination Date (any
of which shall, to the extent required to avoid subjecting Executive to an
additional tax under Section 409A of the Code or as otherwise determined by the
Company in its discretion, be structured so as to require that Executive pay the
premiums for such benefits on a timely basis, in which case the Company shall
reimburse Executive for such premiums in accordance with Section 8.02 so that
Executive is made whole on an after-tax basis) for a period of the lesser of 24
months following the Termination Date or the date Executive receives similar or
comparable coverage from a new employer; provided, however, that the Company may
unilaterally amend the foregoing clause (v) or eliminate the benefit provided
thereunder to the extent it deems necessary to avoid the imposition of excise
taxes, penalties or similar charges on the Company or any of its subsidiaries or
affiliates, including, without limitation, under Code Section 4980D. All such
additional payments and benefits under this Section 5.02 shall be conditional on
Executive’s timely execution and non-revocation of the Release (as defined in
Section 7.0) and Executive’s continued compliance with Section 11.0 (Return of
Property), Section 14.0 (Confidentiality), Section 15.0 (Work Product
Assignment), and Section 16.0 (Covenant Not to Compete). Payment of the
Severance Payment shall be made in bi-weekly installments, in accordance with
the regular payroll practices and procedures of the Company commencing on the
first regularly scheduled payroll date occurring after Executive’s Release
becomes effective; provided, however, that if the period during which Executive
can consider and revoke the Release begins in one calendar year and ends in the
subsequent calendar year, then payment of the Severance Payment shall commence
on the later of (a) the first regularly scheduled payroll date occurring after
Executive’s Release becomes effective, and (b) the first regularly scheduled
payroll date occurring in the subsequent calendar year.  The first such payment
shall include any installments of the Severance Payment that would have been
made on previous payroll dates but for the requirement that Executive execute a
Release.  The period, if any, during which Executive and his spouse and children
are eligible to continue their coverage under the Company’s group health plans
pursuant to Section 4980B of the Code (“COBRA”) shall run simultaneously with
the period specified in clause (iv) (provided that nothing in such clause
(iv) shall be deemed to extend such COBRA continuation period beyond the minimum
period required by applicable law). For the avoidance of doubt, a termination of
employment pursuant to Section 4.01(a) by notice of non-renewal by the Company
for any reason other than Cause, shall be deemed a termination of employment by
the Company without Cause for purposes of this Section 5.02.

 

Section 5.03.         Termination Due to Death. If Executive’s employment and
this Employment Agreement are terminated due to Executive’s death, the Company
shall pay the estate of Executive the Accrued Obligations in a single, lump-sum
payment within 45 days following such termination or, in the case of a Cash
Incentive Plan payment, according to the terms of such plan.

 

Section 5.04.         Termination Due to Disability. If Executive’s employment
and this Employment Agreement are terminated due to his Disability, the Company
shall pay Executive the Accrued Obligations in a single, lump-sum payment in
accordance with applicable payroll laws but in no event longer than 45 days
following such termination or, in the case of a Cash

 

5

--------------------------------------------------------------------------------


 

Incentive Plan payment, according to the terms of such plan. In addition,
Executive will be eligible to participate in the Company’s Long-Term Disability
Plan or any other Disability Plans, on a basis no less favorable to Executive
than other senior executives of the Company.

 

Section 5.05.         Retirement. If Executive’s employment and this Employment
Agreement are terminated by virtue of Executive’s Retirement prior to the
expiration of the Employment Term, the Company shall pay Executive the Accrued
Obligations in a single, lump-sum payment in accordance with applicable payroll
laws but in no event longer than 45 days following such termination or, in the
case of a Cash Incentive Plan payment, according to the terms of such plan.

 

6.0.         Payment and Benefits Upon Change of Control.

 

Subject to Sections 7.0 and 8.0, upon a Change of Control of the Company (as
hereinafter defined) during the Employment Term and subsequent termination from
the Company under Section 5.02 within 24 months after such Change of Control
(including, for purposes of this Section, a termination for Good Reason),
Executive shall receive, in lieu of the Severance Payment, a payment equal to
two times the sum of (i) his annual Base Salary; and (ii) the greater of (a) any
earned but unpaid amount due under any Cash Incentive Plan (as determined by the
terms of the Cash Incentive Plan); and (b) the Executive’s Target Bonus amount;
and (c) the Cash Incentive Plan payment received (if any) for the fiscal year
immediately preceding the Cash Incentive Plan year in Subsection (ii)(a) herein
(collectively, the “Change of Control Payment”).  Such Change of Control Payment
shall be paid in a single lump-sum payment in accordance with applicable payroll
laws but in no event longer than 45 days after Executive’s Release becomes
effective; provided, however, that if the period during which Executive can
consider and revoke the Release begins in one calendar year and ends in the
subsequent calendar year, then the lump sum will be paid in the subsequent
calendar year (and in any event by March 15 of such year), regardless of when
Executive’s Release becomes effective, and even if payment occurs more than 45
days after Executive’s Release becomes effective.  However, if a portion of the
Change of Control Payment is based on (ii)(a) or (ii)(b) of this Section 6.0,
such amount shall be paid according to the terms of the corresponding Cash
Incentive Plan.  The Executive shall be entitled to the other benefits set forth
in Section 5.02 (other than the Severance Payment), except that all unvested
stock options and restricted stock shall become fully vested upon the
Termination Date under this Section 6.0; provided, however, that if unvested
stock options and restricted stock held by the Executive are not continued,
substituted for or assumed by the successor company in connection with a Change
of Control, such awards shall immediately vest upon the Change of Control. In
the event of an inconsistency between this Section 6.0 and Section 5.02, this
Section 6.0 shall govern and control.

 

7.0.         Release.

 

Executive’s entitlement to the payments and benefits described in the second
sentence of Section 5.02 and in Section 6.0 is subject to and conditioned upon
Executive’s timely execution, without subsequent revocation, of a release of
claims (in a form satisfactory to the Company) in favor of the Company and its
subsidiaries and affiliates (the “Release”); provided, however, that

 

6

--------------------------------------------------------------------------------


 

notwithstanding the foregoing, the Release is not intended to and will not waive
the Executive’s rights:  (i) to indemnification pursuant to any applicable
provision of the Company’s Bylaws or Certificate of Incorporation, as amended,
pursuant to any written indemnification agreement between the Executive and the
Company, or pursuant to applicable law; (ii) to vested benefits or payments
specifically to be provided to the Executive under this Agreement or any Company
employee benefit plans or policies; or (iii) respecting any claims the Executive
may have solely by virtue of the Executive’s status as a stockholder of the
Company.  The Release also shall not impose any restrictive covenant on the
Executive’s conduct post-termination that the Executive had not agreed to prior
to the Executive’s termination in this Agreement or otherwise) or include claims
that an employee cannot lawfully release through execution of a general release
of claims.

 

To be timely, the Release must become effective (i.e., Executive must sign it
and any revocation period must expire without Executive revoking the Release)
within 60 days, or such shorter period specified in the Release, after
Executive’s date of termination of employment.  If the Release does not become
effective within such time period, then Executive shall not be entitled to such
payments and benefits. The Company is obligated to provide Executive the Release
within 39 calendar days from Termination Date and Executive shall have a minimum
of 21 calendar days to review and comment on the Release.

 

8.0.         Compliance With Section 409A.

 

Section 8.01.         General. The provisions of this Employment Agreement are
intended to comply with the requirements of Section 409A of the Code and any
regulations and official guidance promulgated thereunder (“Section 409A”) or an
exemption or exclusion therefrom and, with respect to amounts that are subject
to Section 409A, shall in all respects be interpreted and administered in
accordance with Section 409A. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A shall be paid under
the applicable exception. Each payment of compensation under this Employment
Agreement shall be treated as a separate payment of compensation for purposes of
Section 409A and a right to a series of installment payments under this
Employment Agreement (including pursuant to Section 5.02) shall be treated as a
right to a series of separate and distinct payments. All payments to be made
upon a termination of employment under this Employment Agreement may only be
made upon a “separation from service” under Section 409A. In no event may
Executive, directly or indirectly, designate the calendar year of any payment
under this Plan.

 

Section 8.02.         In-Kind Benefits and Reimbursements. Notwithstanding
anything to the contrary in this Employment Agreement, all reimbursements and
in-kind benefits provided hereunder shall be made or provided in accordance with
the requirements of Section 409A, including, where applicable, the requirement
that (a) any reimbursement is for expenses incurred during Executive’s lifetime
(or during a shorter period of time specified herein); (b) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, except, if such benefits
consist of the reimbursement of expenses referred to in Section 105(b) of the
Code, a maximum, if provided under the terms of the plan providing such medical
benefit, may be imposed on the amount of such reimbursements over some or all of
the period in which such benefit is to be provided to Executive as described in
Treasury

 

7

--------------------------------------------------------------------------------


 

Regulation Section 1.409A-3(i)(1)(iv)(B); (c) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the calendar year in which the expense is incurred, provided that reimbursement
shall be made only if Executive has submitted an invoice for such expenses at
least 10 days before the end of the calendar year following the calendar year in
which such expenses were incurred; and (d) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.

 

Section 8.03.         Delay of Payments. Notwithstanding any other provision of
this Employment Agreement to the contrary, if Executive is considered a
“specified employee” for purposes of Section 409A (as determined in accordance
with the methodology established by the Company as in effect on the date of
termination of employment), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A that is otherwise due to
Executive hereunder during the six-month period following Executive’s separation
from service (as determined in accordance with Section 409A) on account of
Executive’s separation from service shall be accumulated and paid to Executive
on the first business day after the date that is six months following
Executive’s separation from service (the “Delayed Payment Date”). The Executive
shall be entitled to interest (at a per annum rate equal to the highest rate of
interest applicable to six-month non-callable certificates of deposit with daily
compounding offered by the following institutions: Citibank, N.A., Wells Fargo
Bank, N.A. or Bank of America, on the date of such separation from service) on
any cash payments so delayed from the scheduled date of payment to the Delayed
Payment Date. If Executive dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A shall be paid to the personal
representative of Executive’s estate on the first to occur of the Delayed
Payment Date or 30 days after the date of Executive’s death.

 

Section 8.04. Cooperation. Executive and the Company agree to work together in
good faith to consider amendments to this Employment Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.

 

9.0.         Limitation on Payments.

 

In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G of the Code and (ii) but for this
Section 9.0, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s severance benefits under the foregoing clause (i) will be
either:

 

(a)                                 delivered in full; or

 

(b)                                 delivered as to such lesser extent as would
result in no portion of such severance benefits being subject to excise tax
under Section 4999 of the Code,

 

Whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some

 

8

--------------------------------------------------------------------------------


 

portion of such severance benefits may be taxable under Section 4999 of the
Code. If a reduction in severance and other benefits constituting “parachute
payments” is necessary so that benefits are delivered to a lesser extent,
reduction shall occur in the following order: (i) reduction of cash payments;
(ii) cancellation of awards granted “contingent on a change in ownership or
control” (within the meaning of Code Section 280G); (iii) cancellation of
accelerated vesting of equity awards; and (iv) reduction of employee benefits;
provided that the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of the
Executive’s equity awards. Unless the Company and Executive otherwise agree in
writing, any determination required under this Section 9.0 will be made in
writing by an independent firm (the “Firm”) immediately prior to Change of
Control, whose determination will be conclusive and binding upon the Executive
and the Company for all purposes. For purposes of making the calculations
required by this Section 9.0, the Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Firm such information
and documents as the Firm may reasonably request in order to make a
determination under this Section 9.0. The Company will bear all costs the Firm
may reasonably incur in connection with any calculations contemplated by this
Section.

 

10.0.       Definitions.

 

In addition to the words and terms elsewhere defined in this Employment
Agreement, certain capitalized words and terms used herein shall have the
meanings given to them by the definitions and descriptions in this Section 10.0,
unless the context or use indicates another or different meaning or intent, and
such definition shall be equally applicable to both the singular and plural
forms of any of the capitalized words and terms herein defined.  The following
words and terms are defined terms under this Employment Agreement:

 

(a)           “Accrued Obligations” shall include (i) any unpaid Base Salary
through the Termination Date and any accrued PTO in accordance with the
Company’s policy; (ii)  reimbursement for any un-reimbursed business expenses
incurred through the Termination Date; and (iii) all other payments, benefits or
fringe benefits to which Executive may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Employment Agreement. Accrued Obligations shall also
include any cash incentive earned under any Cash Incentive Plan and shall be
paid on a pro-rata basis based on days employed during the fiscal year of such
plan if any. For the sake of clarity and by way of example only, if the
Executive is employed for 270 days of a fiscal year and the management incentive
plan in place at the time pays out 100% of target, the Executive would be owed
74% (270/365) of any incentive payments to which he would have been entitled had
his employment not been terminated.  Such payments shall be made in accordance
with the terms of any Cash Incentive Plan in effect at the time, except that any
requirement that the recipient must be an employee at the time of payment shall
be waived by the Company under this policy.

 

(b)           A termination for “Cause” shall mean a termination of this
Employment Agreement by reason of a determination by two-thirds (2/3) of the
members of the Board

 

9

--------------------------------------------------------------------------------


 

(excluding, for such purposes, Executive, if Executive is a member of the Board)
voting that Executive:

 

(i)            Has engaged in willful neglect (other than neglect resulting from
his incapacity due to physical or mental illness) or willful misconduct in the
performance of his duties for the Company under this Employment Agreement;

 

(ii)           Has engaged in willful conduct the consequences of which are
materially adverse to the Company, monetarily or otherwise;

 

(iii)          Has materially breached the terms of this Employment Agreement,
and such breach persisted after notice thereof from the Company and a reasonable
opportunity to cure; or

 

(iv)          Has been convicted of (or has plead guilty or no contest to) any
felony other than a traffic violation.

 

(c)           A “Change of Control” shall be deemed to have occurred upon:

 

(i)            The consummation of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company (each, a
“Business Combination”), unless, following such Business Combination, all or
substantially all of the individuals and entities that were the beneficial
owners of the combined voting power of the Company’s outstanding securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, at least 60% of the combined voting power of the then-outstanding
securities of the entity resulting from such Business Combination in
substantially the same proportions as their ownership of the combined voting
power of the Company’s outstanding securities immediately prior to the Business
Combination; provided, however, that a public offering of the Company’s
securities shall not constitute a Business Combination;

 

(ii)           The sale, transfer, or other disposition of all or substantially
all of the Company’s assets; or

 

(iii)          Any transaction as a result of which any person is the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 25% of the
total voting power represented by the Company’s then outstanding voting
securities. For purposes of this subparagraph (iii), the term “person” shall
have the same meaning as when used in sections 13(d) and 14(d) of the Exchange
Act, but shall exclude (x) a trustee or other fiduciary holding securities under
an Executive benefit plan of the Company or of a subsidiary and (y) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the common stock of the
Company.

 

10

--------------------------------------------------------------------------------


 

(iv)          A change in the composition of the Board in any two-year period as
a result of which fewer than a majority of the directors are Incumbent
Directors. “Incumbent Directors” shall mean directors who either (a) are
directors of the Company as of the start of the period or (b) are elected, or
nominated for election, to the Board with the affirmative votes (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for election as a director without objection to
such nomination) of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors of the Company).

 

(d)           “Disability” shall be as defined in the Company’s Long-Term
Disability Plan.

 

(e)           “Good Reason” shall mean the occurrence of any of the following
without Executive’s prior written consent during the Employment Period, which
occurrence continues for 10 days after written notice thereof from Executive to
the Board:

 

(i)            Any material diminution or adverse change in Executive’s
position, status, title, authorities or responsibilities, office or duties under
this Employment Agreement which represents a demotion from such position,
status, title, authorities or responsibilities, office or duties which are
materially inconsistent with his position, status, title, authorities or
responsibilities, office or duties set forth in this Employment Agreement, or
any removal of Executive from, or failure to appoint, elect, reappoint or
reelect Executive to, any of his positions, except in connection with the
termination of his employment with or without Cause, or as a result of his death
or Disability.

 

(ii)           The exclusion of Executive in any incentive, bonus or other
compensation plan in which Executive participated at the time that this
Employment Agreement is executed, unless an equitable arrangement (embodied in
an ongoing substitute or alternative plan) has been made with respect to the
failure to continue such plan, or the failure by the Company to continue
Executive’s participation therein, or any action by the Company which would
directly or indirectly materially reduce his participation therein or reward
opportunities thereunder; provided, however, that Executive continues to meet
all eligibility requirements thereof. Notwithstanding the foregoing, this
provision shall not apply to the exclusion of Executive in any incentive, bonus
or other compensation plan in which Executive participated at the time that this
Employment Agreement is executed to the extent that such termination is required
by law;

 

(iii)          The failure by the Company to include or continue Executive’s
participation in any material employee benefit plan (including any medical,
hospitalization, life insurance or disability benefit plan in which Executive
participates or in which other Company executives participate), or any material
fringe benefit or prerequisite enjoyed by him unless an equitable arrangement
(embodied in an ongoing

 

11

--------------------------------------------------------------------------------

 

substitute or alternative plan, if applicable) has been made with respect to the
failure to include Executive in such plan, or the failure by the Company to
continue Executive’s participation therein, or any action by the Company which
would directly or indirectly materially reduce his participation therein or
reward opportunities thereunder, or the failure by the Company to provide him
with the benefits to which he is entitled under this Employment Agreement;
provided, however, that Executive continues to meet all eligibility requirements
thereof. Notwithstanding the foregoing, this provision shall not apply to the
exclusion of Executive in any Executive benefit plan in which Executive
participated at the time that this Employment Agreement is executed to the
extent that such termination is required by law, or the failure to continue such
plan or benefit is applicable to the Company’s executive officers and/or
Executives generally; or

 

(iv)                              Any material breach by the Company of any
provision of this Employment Agreement.

 

(v)                                 The movement of main corporate office of the
Company beyond a 50 mile radius from Boise, Idaho or beyond a 50 mile radius the
Executive’s primary place of employment if not in the corporate office.

 

Notwithstanding any other provision of this Agreement to the contrary, Executive
shall be deemed not to have terminated his employment for Good Reason unless
(i) Executive notifies the Board in writing of the condition that Executive
believe constitutes Good Reason within 90 days of the initial existence thereof
(which notice specifically identifies such condition and the details regarding
its existence), (ii) the Company fails to remedy such condition within 10 days
after the date on the Board receives such notice (the “Remedial Period”), and
(iii) Executive terminates employment with the Company (and its subsidiaries and
affiliates) within 60 days after the end of the Remedial Period. The failure by
Executive to include in the notice any fact or circumstance that contributes to
a showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing his or
her rights hereunder.

 

(f)                                   “Retirement” shall mean retirement upon
“normal retirement age” as defined in the Company’s 401(k) retirement plan.

 

11.0.                     Return of Property.

 

Executive agrees, upon the termination of his employment with the Company, to
return all physical, computerized, electronic or other types of records,
documents, proposals, notes, lists, files and any and all other materials,
including without limitation, computerized and/or electronic information that
refers, relates or otherwise pertains to the Company and/or its subsidiaries,
and any and all business dealings of said persons and entities. In addition,
Executive shall return to the Company all property and equipment that Executive
has been issued during the course of his employment or which he otherwise
currently possesses, including but not limited to, any computers, cellular
phones, personal digital assistants, pagers and/or similar items. Executive
shall immediately deliver to the Company any such physical, computerized,
electronic or other types of records, documents, proposals, notes, lists, files,
materials, property

 

12

--------------------------------------------------------------------------------


 

and equipment that are in Executive’s possession. Executive further agrees that
he will immediately forward to the Company any business information regarding
the Company and/or its subsidiaries that has been or is inadvertently directed
to Executive following his last day of employment with the Company. The
provisions of this Section 11.0 are in addition to any other written agreements
on this subject that Executive may have with the Company and/or its
subsidiaries, and are not meant to and do not excuse any additional obligations
that Executive may have under such agreements.

 

12.0.                     Notices.

 

For the purposes of this Employment Agreement, notices and all other
communications provided for hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, or by expedited (overnight) courier with
established national reputation, shipping prepaid or billed to sender, in either
case addressed to the respective addresses last given by each Party to the other
(provided that all notices to the Company shall be directed to the attention of
the Chief Executive Officer) or to such other address as either Party may have
furnished to the other in writing in accordance herewith. All notices and
communication shall be deemed to have been received on the date of delivery
thereof, or on the second day after deposit thereof with an expedited courier
service, except that notice of change of address shall be effective only upon
receipt. Notices shall be addressed as follows:

 

If to the Company:

251E. Front St., Suite 400, Boise, Idaho 83702.

 

If to the Executive:

251 E. Front Street, Suite 400, Boise, Idaho 83706, or

as on file with the Company’s Corporate Secretary

 

13.0.                     Life Insurance.

 

The Company may, at any time after the execution of this Employment Agreement,
apply for and procure as owner and for its own benefit, life insurance on
Executive, in such amounts and in such form or forms as the Company may
determine. The Executive shall, at the request of the Company, submit to such
medical examinations, supply such information, and execute such documents as may
be required by the insurance company or companies to whom the Company has
applied for such insurance.

 

14.0.                     Confidentiality.

 

Executive agrees not to disclose or reveal to any person or entity outside the
Company any secret or confidential information concerning any Company product,
process, equipment, machinery, design, formula, business, or other activity
(collectively, “Confidential Information”) without prior permission of the
Company in writing. Confidential Information shall not include any information
which is in the public domain or becomes publicly known through no wrongful act
on the part of Executive or breach of this Employment Agreement.

 

13

--------------------------------------------------------------------------------


 

Executive acknowledges that the Confidential Information is vital, sensitive,
confidential and proprietary to the Company. The obligation to protect the
secrecy of such information continues after employment with Company may be
terminated. In furtherance of this agreement, Executive acknowledges that all
Confidential Information which Executive now possesses, or shall hereafter
acquire, concerning and pertaining to the business and secrets of the Company
and all inventions or discoveries made or developed, or suggested by or to
Executive during said term of employment relating to Company’s business shall,
at all times and for all purposes, be regarded as acquired and held by Executive
in his fiduciary capacity and solely for the benefit of Company.

 

15.0.                     Work Product Assignment.

 

Executive agrees that all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, trade names, logos and all similar
or related information (whether patentable or unpatentable) which relate to the
actual or anticipated business, research and development or existing or future
products or services of the Company or of any of its subsidiaries or affiliates,
and which are conceived, developed or made by Executive (whether or not during
usual business hours and whether or not alone or in conjunction with any other
person) while employed by the Company, together with all patent applications,
letters patent, trademark, trade name and service mark applications or
registrations, copyrights and reissues thereof that may be granted for or upon
any of the foregoing (collectively referred to herein as the “Work Product”),
belong in all instances to the Company or its subsidiaries or affiliates, as
applicable, and Executive hereby assigns to the Company all Work Product and all
of his interest therein. Executive will promptly perform all actions reasonably
requested by the Board (whether during or after his employment with the Company)
to establish and confirm the ownership of such Work Product (including, without
limitation, the execution and delivery of assignments, consents, powers of
attorney and other instruments) by the Company or its subsidiaries or
affiliates, as applicable, and to provide reasonable assistance to the Company
or any of its subsidiaries and affiliates in connection with the prosecution of
any applications for patents, trademarks, trade names, service marks or reissues
thereof or in the prosecution or defense of interferences relating to any Work
Product.

 

16.0.                     Covenant Not to Compete.

 

Section 16.01.                   Acknowledgment of Executive. Executive
acknowledges that his employment with the Company has special, unique and
extraordinary value to the Company; that the Company has a lawful interest in
protecting its investment in entrusting its Confidential Information to him; and
that the Company would be irreparably damaged if Executive were to provide
services to any person or entity in violation of this Employment Agreement
because in performing such services Executive would inevitably disclose the
Company’s Confidential Information to third parties and that the restrictions,
prohibitions and other provision of this Section 16.0 are reasonable, fair and
equitable in scope, terms, and duration to protect the legitimate business
interests of the Company, and are a material inducement to the Company to enter
into this Employment Agreement.

 

14

--------------------------------------------------------------------------------


 

Section 16.02.                   Non-Competition Covenant. Without the consent
in writing of the Board, Executive will not, during the Employment Agreement and
for a period of 12 months after such termination of employment (if by the
Company for Cause or by Executive without Good Reason), acting alone or in
conjunction with others, directly or indirectly engage (either as owner,
investor, partner, stockholder, employer, employee, consultant, advisor or
director) in activities on behalf of any entity or entities engaged in waste
processing and disposal services for low-level radioactive-wastes, naturally
occurring, accelerator produced, and exempt radioactive materials, and hazardous
and PCB wastes. It is agreed that the ownership of not more than five percent
(5%) of the equity securities of any company having securities listed on an
exchange or regularly traded in the over-the-counter market shall not, of
itself, be deemed inconsistent with this Section 16.02.

 

Section 16.03.                   Non-Solicitation of Vendors and Customers.
Without the consent in writing of the Board, after Executive’s employment has
terminated for any reason, Executive will not, during the Employment Agreement
and for a period of 18 months thereafter acting alone or in conjunction with
others, either directly or indirectly induce any vendors or customers of the
Company to curtail or cancel their business with the Company or any of its
subsidiaries.

 

Section 16.04.                   Non-Solicitation of Employees. Without the
consent in writing of the Board, after Executive’s employment has terminated for
any reason, Executive will not, during the Employment Agreement and for a period
of 24 months thereafter, acting alone or in conjunction with others, either
directly or indirectly induce, or attempt to influence, any employee of the
Company or any of its subsidiaries to terminate his or her employment.

 

17.0.                     Remedies.

 

Section 17.01.                   Specific Performance; Costs of Enforcement.
Executive acknowledges that the covenants and agreements, which he has made in
this Employment Agreement are reasonable and are required for the reasonable
protection of the Company and its business. Executive agrees that the breach of
any covenant or agreement contained herein will result in irreparable injury to
the Company and that, in addition to all other remedies provided by law or in
equity with respect to the breach of any provision of this Employment Agreement,
the Company and its successors and assigns will be entitled to enforce the
specific performance by Executive of his obligations hereunder and to enjoin him
from engaging in any activity in violation hereof and that no claim by Executive
against the Company or its successors or assigns will constitute a defense or
bar to the specific enforcement of such obligations. Executive agrees that the
Company and any successor or assign shall be entitled to recover all costs of
enforcing any provision of this Employment Agreement, including, without
limitation, reasonable attorneys’ fees and costs of litigation. In the event of
a breach by Executive of any covenant or agreement contained herein, the running
of the restrictive covenant periods (but not of Executive’s obligations
hereunder) shall be tolled during the period of the continuance of any actual
breach or violation.

 

Section 17.02.                   Remedy for Breach of Restrictive Covenants. The
provisions of Section 14.0 (Confidentiality), Section 15.0 (Work Product
Assignment), and Section 16.0 (Covenant Not to Compete) are separate and
distinct commitments independent of each of the

 

15

--------------------------------------------------------------------------------


 

other Sections. Accordingly, notwithstanding any other provisions of this
Employment Agreement, Executive agrees that damages in the event of a breach or
a threatened breach by Executive of Section 14.0 (Confidentiality) and
Section 16.0 (Covenant Not to Compete) would be difficult if not impossible to
ascertain and an inadequate remedy, and it is therefore agreed that the Company,
in addition to and without limiting any other remedy or right it may have, shall
have the right to an immediate injunction or other equitable relief enjoining
any such threatened or actual breach, without any requirement to post bond or
provide similar security. The existence of this right shall not preclude the
Company from pursuing any other rights and remedies at law or in equity that the
Company may have, including recovery of damages for any breach of such Sections.

 

Section 17.03.                   Right to Cancel Payments.

 

(a)                                 In addition to the remedies set forth above
in Sections 17.01 and 17.02, the Company may, at the sole discretion of the
Board, cancel, rescind, suspend, withhold or otherwise limit or restrict the
Severance Payment under Section 5.02 (Termination by the Company Without Cause
or by the Executive For Good Reason) (which excludes any other payments made to
Executive under Section 2.0 and under Sections 5.0 and 6.0 above), whether
vested or not, at any time if:

 

(i)                                     Executive is not in compliance with all
of the provisions of Section 14.0 (Confidentiality), Section 15.0 (Work Product
Assignment) and Section 16.0 (Covenant Not to Compete); and

 

(ii)                                  Such non-compliance has been finally
determined by binding arbitration pursuant to Section 18.0 (Dispute Resolution).

 

(b)                                 As a condition to the receipt of any
Severance Payment, Executive shall certify to the Company that he is in
compliance with the provisions set forth above.

 

(c)                                  In the event that Executive fails to comply
with the provisions set forth in Section 14.0 (Confidentiality), Section 15.0
(Work Product Assignment) and/or Section 16.0 (Covenant Not to Compete), as
finally determined by binding arbitration pursuant to Section 18.0 (Dispute
Resolution), prior to or within twelve (12) months after any payment by the
Company with respect to any Severance Payment under Section 5.02, such payment
may be rescinded by the Company within 12 months thereafter. In the event of
such rescission, Executive shall pay to the Company, within 12 months of the
Company’s rescission of one or more Severance Payments, the amount of any such
payment(s) received as a result of the rescinded payment(s), without interest,
in such further manner and on such further terms and conditions as may be
required by the Company; and the Company shall be entitled to set-off against
the amount of such payment any amount owed to Executive by the Company, other
than wages.

 

(d)                                 Executive acknowledges that the foregoing
provisions are fair, equitable and reasonable for the protection of the
Company’s interests in a stable workforce and the time

 

16

--------------------------------------------------------------------------------


 

and expense the Company has incurred to develop its business and its customer
and vendor relationships.

 

18.0.                     Dispute Resolution.

 

Except as described above in Section 17.02 (Remedy for Breach of Restrictive
Covenants):

 

Section 18.01.                   Initial Negotiations. Company and Executive
agree to resolve all disputes arising out of their employment relationship by
the following alternative dispute resolution process: (a) the Company and
Executive agree to seek a fair and prompt negotiated resolution; but if this is
not possible, (b) all disputes shall be resolved by binding arbitration;
provided, however, that during this process, at the request of either Party,
made not later than 60 days after the initial arbitration demand, the Parties
agree to attempt to resolve any dispute by non-binding, third-party
intervention, including either mediation or evaluation or both but without
delaying the arbitration hearing date. BY ENTERING INTO THIS EMPLOYMENT
AGREEMENT, BOTH PARTIES GIVE UP THEIR RIGHT TO HAVE THE DISPUTE DECIDED IN COURT
BY A JUDGE OR JURY.

 

Section 18.02.                   Mandatory Arbitration. Any controversy or claim
arising out of or connected with Executive’s employment at the Company,
including but not limited to claims for compensation or severance and claims of
wrongful termination, age, sex or other discrimination or civil rights shall be
decided by arbitration. In the event the Parties cannot agree on an arbitrator,
then the arbitrator shall be selected by the administrator of the American
Arbitration Association (“AAA”) office in Salt Lake City, Utah. The arbitrator
shall be an attorney with at least 15 years’ experience in employment law in
Idaho. Boise, Idaho shall be the site of the arbitration. All statutes of
limitation, which would otherwise be applicable, shall apply to any arbitration
proceeding hereunder. Any issue about whether a controversy or claim is covered
by this Employment Agreement shall be determined by the arbitrator.

 

Section 18.03.                   Arbitration Rules.

 

(a)                                 The arbitration shall be conducted in
accordance with this Employment Agreement, using as appropriate the AAA
Employment Dispute Resolution Rules in effect on the date hereof. The arbitrator
shall not be bound by the rules of evidence or of civil procedure, but rather
may consider such writings and oral presentations as reasonable business people
would use in the conduct of their day-to-day affairs, and may require both
Parties to submit some or all of their respective cases by written declaration
or such other manner of presentation as the arbitrator may determine to be
appropriate. The Parties agree to limit live testimony and cross-examination to
the extent necessary to ensure a fair hearing on material issues.

 

(b)                                 The arbitrator shall take such steps as may
be necessary to hold a private hearing within 120 days of the initial request
for arbitration and to conclude the hearing within two days; and the
arbitrator’s written decision shall be made not later than 14 calendar days
after the hearing. The Parties agree that they have included these time limits
in order to expedite the proceeding, but they are not jurisdictional, and the
arbitrator may for good cause allow

 

17

--------------------------------------------------------------------------------


 

reasonable extensions or delays, which shall not affect the validity of the
award. Both written discovery and depositions shall be allowed. The extent of
such discovery will be determined by the Parties and any disagreements
concerning the scope and extent of discovery shall be resolved by the
arbitrator. The written decision shall contain a brief statement of the
claim(s) determined and the award made on each claim. In making the decision and
award, the arbitrator shall apply applicable substantive law. The arbitrator may
award injunctive relief or any other remedy available from a judge, including
consolidation of this arbitration with any other involving common issues of law
or fact which may promote judicial economy, and may award attorneys’ fees and
costs to the prevailing Party, but shall not have the power to award punitive or
exemplary damages. The Parties specifically state that the agreement to limit
damages was agreed to by the Parties after negotiations.

 

19.0.                     Attorneys’ Fees.

 

Section 19.01.                   Prevailing Party Entitled to Attorneys’ Fees.
In any action at law or in equity to enforce any of the provisions or rights
under this Employment Agreement, the unsuccessful Party to such litigation, as
determined by the arbitrator in accordance with the dispute resolution
provisions set forth above, shall pay the successful Party or Parties all costs,
expenses and reasonable attorneys’ fees incurred therein by such Party or
Parties (including, without limitation, such costs, expenses and fees on
appeal), excluding, however, any time spent by Company employees, including
in-house legal counsel, and if such successful Party or Parties shall recover
judgment in any such action or proceeding, such costs, expenses and attorneys’
fees shall be included as part of such judgment.

 

Section 19.02.                   Limitation on Fees. Notwithstanding the
foregoing provision, in no event shall the successful Party or Parties be
entitled to recover an amount from the unsuccessful Party for costs, expenses
and attorneys’ fees that exceeds the unsuccessful Party’s or Parties’ costs,
expenses and attorneys’ fees in connection with the action or proceeding.

 

20.0.                     Miscellaneous Provisions.

 

Section 20.01.                   Prior Employment Agreements. Executive
represents and warrants that Executive’s performance of all the terms of this
Employment Agreement and as an Executive of the Company does not, and will not,
breach any employment agreement, arrangement or understanding or any agreement,
arrangement or understanding to keep in confidence proprietary information
acquired by Executive in confidence or in trust prior to Executive’s employment
by the Company. Executive has not entered into, and shall not enter into, any
agreement, arrangement or understanding, either written or oral, which is in
conflict with this Employment Agreement or which would be violated by Executive
entering into, or carrying out his obligations under, this Employment Agreement.
This Employment Agreement supersedes any former oral agreement and any former
written agreement heretofore executed relating generally to the employment of
Executive with the Company.

 

Section 20.02.                   Assignment; Binding Effect. This Employment
Agreement may not be assigned by Executive in whole or in part. Notwithstanding
the foregoing, this Employment Agreement shall inure to the benefit of and be
enforceable by Executive’s personal

 

18

--------------------------------------------------------------------------------


 

representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If Executive should die while any amounts would still be
payable to him hereunder if he had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Employment Agreement to Executive’s estate.

 

Section 20.03.                   Headings. Headings used in this Employment
Agreement are for convenience only and shall not be used to interpret or
construe its provisions.

 

Section 20.04.                   Waiver. No provision of this Employment
Agreement may be waived or discharged unless such waiver or discharge is agreed
to in writing and signed by the Chairman of the Board. No waiver by either Party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Employment Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

Section 20.05.                   Amendments. No amendments or variations of the
terms and conditions of this Employment Agreement shall be valid unless the same
is in writing and signed by the Parties hereto.

 

Section 20.06.                   Severability. The invalidity or
unenforceability of any provision of this Employment Agreement, whether in whole
or in part, shall not in any way affect the validity and/or enforceability of
any other provision contained herein. Any invalid or unenforceable provision
shall be deemed severable to the extent of any such invalidity or
unenforceability. It is expressly understood and agreed that while the Company
and Executive consider the restrictions contained in this Employment Agreement
reasonable for the purpose of preserving for the Company the good will, other
proprietary rights and intangible business value of the Company, if a final
judicial determination is made by a court having jurisdiction that the time or
territory or any other restriction contained in this Employment Agreement is an
unreasonable or otherwise unenforceable restriction against Executive, the
provisions of such clause shall not be rendered void but shall be deemed amended
to apply as to maximum time and territory and to such other extent as such court
may judicially determine or indicate to be reasonable.

 

Section 20.07.                   Governing Law. This Employment Agreement shall
be construed and enforced pursuant to the laws of the State of Idaho.

 

Section 20.08.                   Executive Officer Status. Executive
acknowledges that he may be deemed to be an “executive officer” of the Company
for purposes of the Securities Act of 1933, as amended (the “1933 Act”), and the
Securities Exchange Act of 1934, as amended (the “1934 Act”) and, if so, he
shall comply in all respects with all the rules and regulations under the 1933
Act and the 1934 Act applicable to him in a timely and non-delinquent manner. In
order to assist the Company in complying with its obligations under the 1933 Act
and 1934 Act, Executive shall provide to the Company such information about
Executive as the Company shall reasonably request including, but not limited to,
information relating to personal history and stockholdings. Executive shall
report to the Secretary of the Company or other designated officer of the
Company all changes in beneficial ownership of any shares of the Company’s
Common Stock deemed to be beneficially owned by Executive and/or any members of

 

19

--------------------------------------------------------------------------------


 

Executive’s immediate family. Executive further agrees to comply with all
requirements placed on him by the Sarbanes-Oxley Act of 2002, Public Law
107-204.

 

Section 20.09.                   Tax Withholding. To the extent required by law,
the Company shall deduct or withhold from any payments under this Employment
Agreement all applicable Federal, state or local income taxes, Social Security,
FICA, FUTA and other amounts that the Company determines in good faith are
required by law to be withheld.

 

Section 20.10.                   Counterparts. This Employment Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute but one document.

 

Section 20.11.                   Exhibits. Any Exhibits attached hereto are
incorporated herein by reference and are an integral part of this Employment
Agreement and are deemed incorporated herein by reference.

 

Section 20.12.                   Retention of Counsel. Executive acknowledges
that he has had the opportunity to review this Employment Agreement and the
transactions contemplated hereby with his own legal counsel.

 

[The remainder of this page intentionally left blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Executive Employment Agreement has been duly executed
by the Company and Executive as of the date first above written.

 

 

EXECUTIVE:

 

 

 

 

 

MARIO ROMERO

 

 

 

 

 

COMPANY:

 

 

 

US ECOLOGY, INC.

 

 

 

 

 

By:

 

 

Name: JEFFREY R. FEELER

 

Title: PRESIDENT AND CHIEF EXECUTIVE OFFICER

 

21

--------------------------------------------------------------------------------
